Dethmers, J.
In his opinion this day handed down in Durant v. Stahlin (Van Dusen, Elliott, Romney), 375 Mich 628, Mr. Justice Adams has written that the appeal therein is another aspect of matters dealt with in Durant v. Stahlin, 374 Mich 82, and Zimmerman v. Stahlin, 374 Mich 93. That is also true of this appeal.
The record in the instant case discloses that defendant Brucker filed an answer to plaintiff’s amend*666ed complaint setting forth, his defenses with particularity, that he filed an affidavit supporting his motion for summary judgment which not only denied any knowledge of or participation in the planning, preparing, or distribution of the so-called libelous document, exhibit A, but also set forth in detail his part and connections with the actions of the group opposed to plaintiff’s political leadership. He offered himself for cross-examination at the hearing on this motion and was cross-examined at length by plaintiff’s counsel. At the conclusion of it all, and upon examination of all affidavits, depositions, or proofs of any character in the case, not a single issue of fact was developed or presented material to plaintiff’s claim of libel. Procedural requirements for entry of a summary judgment  at that time were fully met by defendant’s motion, affidavit, and his offering himself for and actually being fully cross-examined. Plaintiff offered nothing that controverted them. Consequently, and for the reasons set forth in the above mentioned opinion of Mr. Justice Adams, applicable here, the summary judgment for defendant Brucker entered in the court below should be affirmed, with costs to defendant.
O’Hara and Adams, JJ., concurred with Dethmers, • J.